  Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 1 of 11 PageID #: 1


                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION


Bridgette Davis,                              )
                                              )
                      Plaintiff,              )
                                              )       Civil Action No. 4:19-cv-775

                                              )
JTM Capital Management, LLC;                  )
Hartford Casualty Insurance Company;          )
Global Mediation Group, LLC;                  )
and John and Jane Does #1-5                   )
                                              )
                      Defendants.             )


                                             COMPLAINT

                                    JURY TRIAL DEMANDED


                                           JURISDICTION

   1. Jurisdiction of this Court arises under 28 U.S.C § 1331, 28 U.S.C § 1332, 15 U.S.C. §1692k (d),

       and pursuant to 28 U.S.C. § 1367 for pendent state law claims.

   2. This case concerns the unfair and deceptive practices of all Defendants upon Plaintiff. Plaintiff

       brings this action against defendants as a remedy for violations of the Fair Debt Collection

       Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) violations of the Texas Debt Collection Act,

       Tex. Fin. Code Ann. § 392 et al. and violations of the Texas Deceptive Trade Practices Act,

       Subchapter E, Chapter 17, Business and Commerce Code (“DTPA”).

   3. Venue is proper in this district because the acts and transactions occurred in this district, Plaintiff

       resides in this district and Defendants transacted business in this district.

                                                  PARTIES
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 2 of 11 PageID #: 2
4. Plaintiff Bridgette Davis hereinafter (“Plaintiff” and/or “Davis”), is a natural person residing in

   the County of Collin, State of Texas, and individually and/or collectively is a “consumer” as that

   term is defined by 15 U.S.C. § 1692a (3). Davis resided in Dallas County when the incidents set

   forth herein took place.

5. Defendant JTM Capital Management, LLC hereinafter (“JTM”), on information and belief is a

   debt buyer and/or collection agency, doing business in Dallas County, Texas. The principal

   purpose of JTM’s business is the collection of consumer debts using the mail and telephone.

   Upon information and belief, JTM is incorporated under the laws of the State of New York and

   operates from an address of 6400 Sheridan Drive Suite 138 Williamsville, NY 14221. At all

   times pertinent hereto Defendant has been and continues to be in the business of collecting debts

   in Texas. Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and

   Tex. Finance Code § 392.001(6). JTM is also a “third-party debt collector” as defined by Tex.

   Finance Code § 392.001(7).

6. Defendant Global Mediation Group, LLC (“Global”), on in information and belief is a debt

   buyer and/or collection agency, doing business in Dallas County, Texas. Upon information and

   belief, Global is incorporated under the laws of the State of New York and operates from an

   address of 6000 N. Bailey Avenue Suite 2C Amherst, NY 14226. At all times pertinent hereto

   Defendant has been and continues to be in the business of collecting debts in Texas. Defendant

   is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Finance Code §

   392.001(6). JTM is also a “third-party debt collector” as defined by Tex. Finance Code §

   392.001(7).

7. Defendant Hartford Casualty Insurance Company (“Hartford”) is the surety company for the

   bond, Defendant JTM has on file with the Texas Secretary of State, Bond Number

   57BSBHY7727. Hartford is also the surety company for the bond, Defendant Global has on file

   with the Texas Secretary of State, Bond Number 57BSBIA4795. Hartford, operates from an

   address of 690 Asylum Avenue Hartford, CT 06155 and is liable for the acts committed by JTM
                                           2
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 3 of 11 PageID #: 3
   and Global pursuant to, and to the extent provided by, Chapter 392 of the Texas Finance Code

   and a bond secured pursuant thereto, as well as any other applicable law.

8. Defendants John or Jane Does #1-5, upon information and belief are employees and/or collection

   agents for Integrity, identities unknown at this point. At all times pertinent hereto Defendant has

   been and continues to be in the business of collecting debts in Texas. Defendant is a “debt

   collector” as that term is defined by 15 U.S.C. § 1692a(6) and Tex. Finance Code § 392.001(6).

   John and/or Jane Doe would also be considered a “third-party debt collector” as defined by Tex.

   Finance Code § 392.001(7).

                GENERAL FACTUAL ALLEGATIONS APPLICABLE

                              TO ALL CLAIMS FOR RELIEF

9. Sometime prior to the filing of this Complaint, Plaintiff allegedly incurred a financial obligation

   that was primarily for personal, family or household purposes (hereinafter the “Account”).

   Plaintiff states she was not and is not financially responsible for this debt.

10. The Account allegedly went into default with the original creditor prior to the filing of this

   Complaint.

11. The Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a (3) and Tex. Fin.

   Code § 392.001(1).

12. The Account constitutes a “debt” as that term is defined by 15 U.S.C. § 1692a(5) and is a

   “consumer Debt” as that term is defined by Tex. Fin. Code § 392.001(2).

13. Global is a collection agency and collects debts directly or indirectly for the purpose of making a

   profit. Global was doing business in Collin County, Texas.

14. Global attempted to collect a consumer debt ("Debt") allegedly owed by Plaintiff, arising from a

   purported obligation to Vivint Alarm. The obligation ("Debt") required Plaintiff to pay money

   arising out of a transaction in which money, property, insurance, or services were the subject

   thereof, and the same were primarily for personal, family, or household purposes.

                                                 3
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 4 of 11 PageID #: 4
15. Upon information and belief, the purported obligation to Vivint Alarm (hereinafter “Vivent”)

   was purchased and owned by JTM.

16. Upon information and belief, Global received placement of the “Debt” from JTM and was

   actively attempting to collect the Debt on behalf of and as an agent for JTM.

17. On or about July 23, 2019 Global attempted to contact Plaintiff by telephone.

18. On July 23, 2019 Plaintiff contacted Global and spoke Linda Collins, a debt collector, who

   advised that Global was collecting upon a debt with Vivant Alarm, purportedly in the amount of

   $3193.00 and offered a settlement in the amount of $1989.00.

19. At no time during this conversation with Ms. Collins, did Ms. Collins ever advise Plaintiff that

   Global is a debt collector, that the communication with Plaintiff is an attempt to collect a debt,

   and that any information received will be used for debt collection.

20. At no time during this conversation with Ms. Collins, did Ms. Collins ever advise Plaintiff of her

   right to dispute this matter.

21. At no time within five days of the initial conversation on or about July 23, 2019 has Global sent

   any notice to Plaintiff advising her of her rights to dispute this debt.

22. On July 24, 2019 Plaintiff contacted Global for a second time and spoke Linda Collins, a debt

   collector, who repeated that Global was collecting upon a debt for Vivant. Ms. Collins then

   stated that Global was handling the matter for JTM because it’s a “civil complaint for breach of

   contract”.

23. At no time during this second conversation with Ms. Collins did Ms. Collins ever advise Plaintiff

   that Global is a debt collector or that JTM was debt purchaser or debt collector, that the

   communication with Plaintiff is an attempt to collect a debt, and that any information received

   will be used for debt collection.

24. At no time during this second conversation with Ms. Collins, did Ms. Collins ever advise

   Plaintiff of her right to dispute this matter.


                                                    4
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 5 of 11 PageID #: 5
25. At no time within five days of the initial conversation on or about July 24, 2019 has Global sent

   any notice to Plaintiff advising her of her rights to dispute this debt.

26. On August 1, 2019 a voicemail was left for the Plaintiff which stated, “we will be left with no

   recourse other than to report your non-compliance in this issue to our clients and proper

   jurisdiction.”.

27. On September 19, 2019 a voicemail was left for the Plaintiff which stated, “we will be left with

   no recourse other than to report your non-compliance in this issue to our clients and proper

   jurisdiction.”.

28. Plaintiff has continued to receive voicemail recordings from Linda Collins on September 26,

   2019, October 1, 2019, October 2, 2019 and twice on October 3, 2019.

                                                Summary

29. Plaintiff has suffered actual damages as a result of Global’s, misrepresentations and illegal

   collection activities in the form of legal fees, anger, anxiety, emotional distress, frustration,

   depression amongst other negative emotions.

30. Plaintiff has also suffered actual damages as a result of Linda Collins’s illegal collection

   activities in the form of legal fees, anger, anxiety, emotional distress, frustration, depression

   amongst other negative emotions.

                                   Respondeat Superior Liability

31. The acts and omissions of Global’s debt collectors employed at Global who communicated with

   Plaintiff as further described herein, were committed within the time and space limits of their

   relationship with their principal, Global.

32. The acts and omissions by Global’s debt collectors were incidental to, or of the same general

   nature as, the responsibilities this employee was authorized to perform by Global in collecting

   consumer debts.

33. By committing these acts and omissions against Plaintiff, Global’s debt collectors were

   motivated to benefit their principal, Global.
                                                   5
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 6 of 11 PageID #: 6
34. Global is therefore liable to Plaintiff through the Doctrine of Respondeat Superior for the

   intentional and negligent acts, errors, and omissions done in violation of state and federal law by

   its collection employees, including but not limited to violations of the FDCPA and Texas law, in

   their attempts to collect this debt from Plaintiff.

35. The acts and omissions of Global and Global’s debt collectors acting as agents for JTM who

   communicated with Plaintiff as further described herein, were committed within the time and

   space limits of their agency relationship with JTM

36. The acts and omissions by Global and Global’s debt collectors were incidental to, or of the same

   general nature as, the responsibilities this employee was authorized to perform by Global as

   agent(s) for JTM in collecting consumer debts.

37. By committing these acts and omissions against Plaintiff, Global and Global’s debt collectors

   were motivated to benefit their principal, Global and their agency relation with JTM.

38. JTM is therefore liable to Plaintiff through the Doctrine of Respondeat Superior for the

   intentional and negligent acts, errors, and omissions done in violation of state and federal law by

   its collection employees, including but not limited to violations of the FDCPA and Texas law, in

   their attempts to collect this debt from Plaintiff.

                                         TRIAL BY JURY

39. Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const. amend. 7.

   Fed.R.Civ.P. 38.

                                     CAUSES OF ACTION

                            COUNT 1.
    VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                     15 U.S.C. § 1692 ET SEQ.

40. Plaintiff incorporates by reference all of the paragraphs of this Complaint as though fully stated

   herein.



                                                  6
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 7 of 11 PageID #: 7
41. The foregoing acts and omissions of Defendant constitutes numerous and multiple violations of

   the FDCPA, including but not limited to the following:

       a. The failure of Global to send notice to Davis advising her of her right to dispute the
          matter within five days of the initial communication on or about July 23, 2019 constituted
          a violation of 15 U.S.C. § 1692g (a)(1-5);

       b. The failure of Linda Collins, as a collector for Global, to send notice to Davis advising
          her of her right to dispute the matter within five days of the initial communication on or
          about July 23, 2019 constituted a violation of 15 U.S.C. § 1692g (a)(1-5);

       c. The failure of Linda Collins, as a collector for Global, to disclose that Global is a debt
          collector in the initial communication on or about July 23, 2018 constituted a violation of
          15 U.S.C. § 1692e (11);

       d. The failure of Linda Collins as a collector for Global to disclose “that the debt collector is
          attempting to collect a debt” in the initial communication on or about July 23, 2019
          constituted a violation of 15 U.S.C. § 1692e (11);

       e. The failure of Linda Collins, as a collector for Global, to disclose “that any information
          obtained will be used for that purpose” in the initial communication on or about July 23,
          2019 constituted a violation of 15 U.S.C. § 1692e (11);

       f. The failure of Global to send notice to Davis advising her of her right to dispute the
          matter within five days of the initial communication on or about July 24, 2019 constituted
          a violation of 15 U.S.C. § 1692g (a)(1-5);

       g. The failure of Linda Collins, as a collector for Global, to send notice to Davis advising
          her of her right to dispute the matter within five days of the initial communication on or
          about July 24, 2019 constituted a violation of 15 U.S.C. § 1692g (a)(1-5);

       h. The failure of Linda Collins, as a collector for Global, to disclose that Global is a debt
          collector in the initial communication on or about July 24, 2018 constituted a violation of
          15 U.S.C. § 1692e (11);

       i. The failure of Linda Collins as a collector for Global to disclose “that the debt collector is
          attempting to collect a debt” in the initial communication on or about July 24, 2019
          constituted a violation of 15 U.S.C. § 1692e (11);

       j. The failure of Linda Collins, as a collector for Global, to disclose “that any information
          obtained will be used for that purpose” in the initial communication on or about July 24,
          2019 constituted a violation of 15 U.S.C. § 1692e (11);

       k. The statement by Linda Collins on July 24, 2019 that the matter was a “civil complaint
          for breach of contract” constituted a violation of 15 U.S.C. § 1692e(2)(A);

       l. The recorded message left by an unnamed individual at Global on August 1, 2019 that
          “we will be left with no recourse other than to report your non-compliance in this issue to
          our clients and proper jurisdiction” constituted a violation of 15 U.S.C. § 1692e(5);

                                                 7
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 8 of 11 PageID #: 8
       m. The recorded message left by an unnamed collector at Global on September 19, 2019 that
          “we will be left with no recourse other than to report your non-compliance in this issue to
          our clients and proper jurisdiction” constituted a violation of 15 U.S.C. § 1692e(5);



42. The unlawful actions of the Defendants as described above were intentional and grossly

   negligent.

43. As a result of Defendants’ foregoing conduct and violations of the FDCPA, Plaintiff is entitled to

   recover actual damages pursuant to 15 U.S.C. § 1692k(a)(1), statutory damages in an amount up

   to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A), and reasonable attorney’s fees and cost

   pursuant to 15 U.S.C. § 1692k (a)(3), against Defendants GLOBAL and JTM.

                                 COUNT 2
                VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                         TEX. FIN. CODE ANN. § 392 et al.

44. The Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though

   fully set forth herein at length.

45. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

46. Defendant Global is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

47. The failure of Global and/or Linda Collins to disclose in the initial communication on or about

   April 18, 2018 that “the debt collector is attempting to collect a debt and that any information

   obtained will be used for that purpose” in violation of Tex. Fin. Code Ann. § 392.304 (5)(A).

48. The failure of GLOBAL and/or Linda Collins to disclose during the second communication on

   or about April 18, 2018 that “the debt collector is attempting to collect a debt and that any

   information obtained will be used for that purpose” in violation of Tex. Fin. Code Ann. §

   392.304 (5)(B).

49. The failure of GLOBAL and/or Linda Collins to disclose during the third communication on or

   about April 18, 2018 that “the debt collector is attempting to collect a debt and that any



                                                8
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 9 of 11 PageID #: 9
   information obtained will be used for that purpose” in violation of Tex. Fin. Code Ann. §

   392.304 (5)(B).

50. The statement by Linda Collins on July 24, 2019 that the matter was a “civil complaint for

   breach of contract” constituted a violation of Tex. Fin. Code Ann. § 392.301b(2).

51. The recorded message left by an unnamed individual at Global on August 1, 2019 that “we will

   be left with no recourse other than to report your non-compliance in this issue to our clients and

   proper jurisdiction constituted a violation of Tex. Fin. Code Ann. § 392.301b(2).

52. The recorded message left by an unnamed individual at Global on September 19, 2019 that “we

   will be left with no recourse other than to report your non-compliance in this issue to our clients

   and proper jurisdiction constituted a violation of Tex. Fin. Code Ann. § 392.301b(2).

53. Plaintiff is entitled to injunctive relief and actual damages pursuant to Tex. Fin. Code Ann. §
   392.403(a)(1) and (2), and to remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex.
   Fin. Code Ann. § 392.404(a).


                                      COUNT 3
                      HARTFORD CASUALTY INSURANCE COMPANY
                   FOR LIABILITY FOR GLOBAL MEDIATION GROUP LLC

54. The previous paragraphs are incorporated into this Count as if set forth in full.

55. The act(s) and omission(s) of Global and their representative(s), employee(s) and/or agent(s) in

   violation of Tex. Fin. Code § 392.304 (5)(A) & (5)(B) are imputed to Hartford pursuant to Tex.

   Fin. Code § 392.102

56. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees and

   costs from Hartford.

                                       COUNT 4
                     HARTFORD CASUALTY INSURANCE COMPANY FOR
                     LIABILITY FOR JTM CAPITAL MANAGEMENT, LLC

57. The previous paragraphs are incorporated into this Count as if set forth in full.




                                                 9
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 10 of 11 PageID #: 10
 58. The act(s) and omission(s) of JTM and their representative(s), employee(s) and/or agent(s) in

    violation of Tex. Fin. Code § 392.304 (5)(A) & (5)(B) are imputed to Hartford pursuant to Tex.

    Fin. Code § 392.102

 59. Pursuant to Tex. Fin. Code § 392.403, Plaintiff seeks damages, reasonable attorney’s fees and

    costs from Hartford.


                                     PRAYER FOR RELIEF

           WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:

    A. an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against JTM, Global and/or

        Linda Collins in an amount to be determined later;

    B. an award of statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A) against

        Global and JTM;

    C. an award of Injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
    D. an award of actual damages pursuant to Tex. Fin. Code Ann. § 392.403(a)(2) against

        JTM, Global and/or Linda Collins in an amount to be determined later;

    E. Remedies under Tex. Bus. & Comm. Code § 17.62 pursuant to Tex. Fin. Code Ann. §

        392.404(a);

    F. Punitive damages;

    G. an award of costs of litigation and reasonable attorney’s fees

    H. Interest on all the aforementioned amounts at the maximum rate and for the maximum

        duration allowed by applicable law;

    I. such other and further relief as may be just and proper, including the right to amend this

        complaint to add additional claims or additional parties after conducting appropriate

        discovery.

 The exact nature and extent of Plaintiff’s damages have yet to be calculated, and Plaintiff will seek

 leave of Court to amend this complaint to conform to proof at the time of trial.


                                                 10
Case 4:19-cv-00775-RWS-CAN Document 1 Filed 10/21/19 Page 11 of 11 PageID #: 11




 Dated: October 21, 2019



                                             M. CABRERA & ASSOCIATES, PC


                                              /s/ Matthew M. Cabrera
                                             Matthew M. Cabrera, Esq.
                                             2002 Route 17M, Suite 12
                                             Goshen, NY 10924
                                             Telephone:   (845) 531-5474
                                             Facsimile:   (845) 230-6645
                                             mcabecf@mcablaw.com
                                             NJ Bar 031791997

                                             COUNSEL FOR PLAINTIFF




                                      11
